Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 1 of 15 Page ID #:795




                              Exhibit A
           Declaration of Ellen E. McLaughlin
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 2 of 15 Page ID #:796



  1   Seyfarth Shaw LLP
      Ellen E. McLaughlin (Admitted Pro Hac Vice)
  2   E-mail: emclaughlin@seyfarth.com
      Noah A. Finkel (Pro Hac Vice Admission
  3   Anticipated)
      E-mail: nfinkel@seyfarth.com
  4   Brian M. Stolzenbach (Admitted Pro Hac Vice)
      E-mail: bstolzenbach@seyfarth.com
  5   Cheryl A. Luce (Admitted Pro Hac Vice)
      E-mail: cluce@seyfarth.com
  6   233 South Wacker Drive, Suite 8000
      Chicago, Illinois 60606-6448
  7   Telephone: (312) 460-5000
      Facsimile: (312) 460-7000
  8
      SEYFARTH SHAW LLP
  9   Kristen M. Peters (SBN 252296)
      E-mail: kmpeters@seyfarth.com
 10   2029 Century Park East, Suite 3500
      Los Angeles, California 90067-3021
 11   Telephone: (310) 277-7200
      Facsimile: (310) 201-5219
 12
      SEYFARTH SHAW LLP
 13   Chantelle C. Egan (SBN 257938)
      cegan@seyfarth.com
 14   560 Mission Street, 31st Floor
      San Francisco, California 94105
 15   Telephone: (415) 397-2823
      Facsimile: (415) 397-8549
 16
      Attorneys for Defendant
 17   UNITED STATES SOCCER FEDERATION,
      INC.
 18
 19
                            UNITED STATES DISTRICT COURT
 20
                           CENTRAL DISTRICT OF CALIFORNIA
 21
 22   ALEX MORGAN, et al.,                         Case No. 2:19-cv-01717-RGK-AGR
                 Plaintiffs,
 23       v.                                       DECLARATION OF ELLEN E.
      UNITED STATES SOCCER                         McLAUGHLIN IN SUPPORT OF
 24   FEDERATION, INC.,                            DEFENDANT UNITED STATES
                 Defendant.                        SOCCER FEDERATION, INC.’s
 25                                                OPPOSITION TO PLAINTIFFS’
                                                   MOTION FOR CLASS
 26                                                CERTIFICATION
 27                                                Complaint Filed: March 8, 2019
 28
                                               1
          MCLAUGHLIN DECL. ISO DEFENDANT’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 3 of 15 Page ID #:797



  1          I, Ellen E. McLaughlin, hereby declare, under penalty of perjury, as follows:
  2          1.    I am a partner of Seyfarth Shaw LLP and counsel for Defendant United
  3   States Soccer Federation, Inc. in this matter. I make this declaration based on my
  4   personal knowledge.
  5          2.    Attached as Exhibit 1 is a true and correct copy of relevant excerpts from
  6   the 2011-2018 Collective Bargaining Agreement between the United States Soccer
  7   Federation and the Players Association for the United States Men’s National Team.
  8          I declare under penalty of perjury under the laws of the United States that the
  9   foregoing is true and correct. Executed this 30th day of September, 2019, in Chicago,
 10   Illinois.
 11
 12
                                                  /s/ Ellen E. McLaughlin
 13                                               Ellen E. McLaughlin
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
           MCLAUGHLIN DECL. ISO DEFENDANT’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 4 of 15 Page ID #:798




                              Exhibit 1
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 5 of 15 Page ID #:799




                                          Exhibit A
                          2011-2018 Men's National Team ("Team")
                       Wage, Bonus, and Sponsor Appearance Fee Schedule

   This schedule shall remain in effect for the period January 1, 2011 through December 31, 2018.

  Federation has no obligation to hold any matches, tournaments or events or to field a team for
  any match, tournament or event.

  Bonus payments and/or appearance fees for a match shall not include any win, draw or loss by
  forfeiture or match cancellation where Players were not required to take to the field for the
  match, except for when the Federation is paid specifically for that match.

  Payments to be made to the Player Pool shall be made to a Player Pool bank account to be
  administered by appropriate authorizations satisfactory to the Federation from the individuals
  who collectively comprise the Team, as directed in writing by the Players Association.

   The Players Association shall receive an accounting of all payments made directly to the
   Players under this Wage, Bonus, and Sponsor Appearance Fee Schedule. Said accounting shall
   include a match-by-match breakdown of the payments.

   Amounts paid by tournament organizers, promoters, or sponsors as prize money or participation
   fees belong to the Federation and may be shared with the Player Pool in the sole discretion of
   the Federation.

   Any reference to "FIFA Rankings" shall mean the rankings published on FIFA's website. An
   opponent's FIFA Ranking shall refer to the FIFA Ranking on the date of the match. If the
   relevant date falls on the "as of date for the ranking period as stated on the FIFA website, the
   newer ranking period shall apply.
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 6 of 15 Page ID #:800




                                  2011-2014 COMPENSATION

   I.    Friendlies

         A.     Except as set forth below, Players on the relevant game roster shall be
                compensated as follows, including but not limited to those matches against a
                foreign national team, scratch team, all-star team or club team, or against a
                domestic club team:

         Win: versus a Team with a FIFA Ranking of 1-10 and Mexico (regardless of its FIFA
               Ranking) :
                       $14,100 per Player.

               versus a Team with a FIFA Ranking of 11-25 (other than Mexico):
                       $10,000 per Player.

               versus a Team with a FIFA Ranking of 26 or more (i.e., 26, 27, 28, etc.) (other
               than Mexico) or no FIFA Ranking-
                       $7,500 per Player.

         Draw: versus a Team with a FIFA Ranking of 1-10 and Mexico (regardless of its
              FIFA Ranking):
                       $6,500 per Player.

               versus a Team with a FIFA Ranking of 11 or more (i.e., 11, 12, 13, etc.) (other
               than Mexico) or no FIFA Ranking:
                       $5,000 per Player.

         Loss: (regardless of opponent's rank) $4,000 per Player.


         B.     No compensation shall be due to Player for closed-door games with no paid
                admission and that are not televised. For the purposes of this paragraph, the term
                "closed door games" shall also include training matches abroad that are held on
                the same trip as a match for which the Player is paid pursuant to paragraph I.A.
                and for which the Federation receives no appearance fee or revenues, are
                attended by less than one thousand spectators, and are not televised regardless of
                whether there is paid admission.

   II.          Gold Cup
         A.      Players shall be compensated as follows for each match in the Gold Cup if they
         are on the "tournament roster" (the roster of Players eligible to play in any game of the
         tournament) (unless they did not attend the game and did not attend any portion of the
         camp that preceded the game):



                                                  2
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 7 of 15 Page ID #:801



         Win: versus a Team with a FIFA Ranking of 1-25 and Mexico (regardless of its FIFA
               Ranking):
                       $11,300 per Player.

                versus a Team with a FIFA Ranking of 26 or more (i.e., 26, 27, 28, etc.) (other
                than Mexico) or no FIFA Ranking:
                       $7,500 per Player.

         Draw: (regardless of opponent's rank):
                      $5,250 per Player.

         Loss: $4,000 per Player.


         B.     In addition to the amounts set forth in II.A above, for each Gold Cup each Player
                on the "Tournament Roster" (the roster of Players eligible to play in any game of
                the tournament) will receive a bonus of $9,000 if the Team wins first place, or a
                bonus of $4,000 if the Team wins second place.

  III.   Copa America

         A.      Players shall be compensated as follows for each match in Copa America if they
         are on the "tournament roster" (the roster of Players eligible to play in any game of the
         tournament) (unless they did not attend the game and did not attend any portion of the
         camp that preceded the game):

         Win: (regardless of opponent's rank):
                     $11,300 per Player.

         Draw: (regardless of opponent's rank):
                      $5,250 per Player.

         Loss: $4,000 per Player.

         B.     In addition to the amounts set forth in III.A above:

                1.      Second Round Bonus. For each Copa America, if the Team advances to
                        the Second Round, a bonus of $10,000 per Player for each Player on the
                        "Tournament Roster" (the roster of Players eligible to play in any game
                        of the tournament); plus

                2.      Place Bonus.
                        (a)    For each Copa America, if the Team wins fourth place, a bonus of
                               $5,500 per Player for each Player on the "Tournament Roster"
                               (the roster of Players eligible to play in any game of the
                               tournament);



                                                  3
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 8 of 15 Page ID #:802



                      (b)     For each Copa America, if the Team wins third place, a bonus of
                              $9,000 per Player for each Player on the "Tournament Roster"
                              (the roster of Players eligible to play in any game of the
                              tournament);

                      (c)     For each Copa America, if the Team wins second place, a bonus of
                              $12,000 per Player for each Player on the "Tournament Roster"
                              (the roster of Players eligible to play in any game of the
                              tournament);

                      (d)     For each Copa America, if the Team wins first place, a bonus of
                              $20,000 per Player for each Player on the "Tournament Roster"
                              (the roster of Players eligible to play in any game of the
                              tournament).

  IV.   Confederations Cup

        A.     Players shall be compensated as follows for each match in the Confederations
               Cup for which they are on the "tournament roster" (the roster of Players
               eligible to play in any game of the tournament) (unless they did not attend the
               game and did not attend any portion of the camp that preceded the game):

        Win: (regardless of opponent's rank):
                    $12,300 per Player.

        Draw: (regardless of opponent's rank):
                     $5,500 per Player.

        Loss: $4,000 per Player.

        B.     In addition to the amounts set forth in IV.A above:

               1.     Semifinal Bonus. For each Confederations Cup, if the Team advances to
                      the Semifinals, a bonus of $15,000 per Player for each Player on the
                      "Tournament Roster" (the roster of Players eligible to play in any game
                      of the tournament); plus

               2.     Place Bonus. For each Confederations Cup, if the Team wins the
                      Championship, a bonus of $35,000 per Player; or, if the Team finishes in
                      second place, a bonus of $20,000 per Player; for each Player on the
                      "Tournament Roster" (the roster of Players eligible to play in any game
                      of the tournament).

   V.   World Cup Qualification and Qualification Matches

        A.     Players on the game roster shall be compensated as follows for each match in
        which they are on the game roster:


                                                 4
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 9 of 15 Page ID #:803



        Win: "Round 1" refers to the initial set of Home and Away games the United States is
        expected to play against three other CONCACAF teams (expected to be six initial
        games). "Round 2" refers to the second set of Home and Away games the United States
        is expected to play against five other CONCACAF teams (expected to be ten games).
               Round 1 (regardless of opponent's rank)    $12,500 per Player
               Round 2 (regardless of opponent's rank)    $14,500 per Player

        Draw:
                Round 1 (regardless of opponent's rank)      $6,000 per Player
                Round 2 (regardless of opponent's rank)      $8,000 per Player

        Loss: (regardless of round) $4,000 per Player.

        B.      Players who are invited into training camp for any World Cup Qualifying match
                but who are not on the roster for the World Cup Qualifying match associated
                with such training camp shall be compensated for each match played during or at
                the conclusion of that training camp in which that Player has participated,
                according to the following schedule: $2,000

        C.      If the Team qualifies to participate in World Cup 2014 then Federation will
                 pay $2,000,000 to the Team Player Pool within thirty (30) days of the
                 conclusion of the 2014 World Cup tournament or receipt of the related funds
                 from FIFA, whichever comes first.
  VI.   World Cup 2014

        A.      Making the final tournament roster for the opening game of the Team that
                competes in World Cup 2014 ("World Cup roster"): $55,000 per Player,
                payable on the next Federation regular payroll period.

        B.      Players on the World Cup roster shall be compensated as follows for each
                match played by the Team in World Cup 2014: $5,500 per Player, regardless
                of whether of the Team wins, draws or loses the match; plus

        C.      For each point that the Team is awarded in the first round of World Cup 2014
                (three points for each win, one point for each draw and no points for losses),
                Federation will pay $175,000 per point to the Team Player Pool; plus

        D.      If the Team advances to the second round of World Cup 2014: $3,600,000 to the
                Team Player Pool; plus

        E.      If the Team advances to the quarter final round of World Cup 2014: $4,000,000
                to the Team Player Pool; plus

        F.      If the Team advances to the semi-final round of World Cup 2014: $4,500,000 to
                the Team Player Pool; plus


                                                 5
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 10 of 15 Page ID
                                  #:804



       G.      If the Team wins third place in the World Cup: $1,000,000 to the Team
               Player Pool;

       H.      If the Team wins second place in the World Cup: $5,000,000 to the Team
               Player Pool; or

       I.      If the Team wins first place in the World Cup: $7,500,000 to the Team
               Player Pool.

       J.      Payments due under C — I above shall be made following Federation's
               receipt of applicable World Cup payments from FIFA, but no later than
               sixty days after the conclusion of the World Cup.

VII.   Guaranteed Payment

              Federation will pay $425,000 to the Players Association Bank Account
immediately upon the signing of the Collective Bargaining Agreement as a guaranteed
payment.

VIII. Attendance Bonus.

                Federation will pay an "Attendance Bonus" to the Players Association Bank
Account as follows: $1.20 per paid ticket at Federation-controlled home games (that is, home
friendlies and home World Cup Qualifiers). Payment due for the period January 1, 2011-
September 30, 2011 shall be made within 10 days of the ratification of the of the Collective
Bargaining Agreement by the Players Association and approval by the Federation's Board of
Directors, and payments for subsequent time periods hereunder shall be made quarterly within
forty-five (45) days of the end of the relevant calendar quarter and shall be accompanied by an
accounting detailing the paid attendance and Attendance Bonus derived therefrom.

IX.    Partner Appearance Fees

An individual Player appearance is defined as one Player appearing alone or in a group for up
to three hours (exclusive of travel time). (Two Players for a three hour session = two Player
appearances.) An appearance includes any time Players appear anywhere on behalf of or to
benefit a Federation Partner or its business, when requested by the Federation and when not
part of "Team Activities." For the purposes of this Article IX, Team Activities shall mean
activities scheduled for the team by the Federation while the Team is together training and not
designed to benefit a Federation Partner or such Partner's business, although a Federation
Partner may have some limited involvement in such Team Activities which may include, for
example, the financing of the activity and/or attending the activity.

3 hours and less = 1 appearance

Over 3 hours and up to 6 hours = 2 appearances, etc.



                                                6
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 11 of 15 Page ID
                                  #:805


U.S. Men's National Team Player -- One appearance $3,000

When Partners request the appearance of a "U.S. Men's National Team Player", Players will be
contacted about their availability pursuant to a list maintained by the Players Association so that
all Players have appearance opportunities. Appearance fees are paid to the individual Player.

Soccer clinics and all other group appearances will be treated as individual appearances
regardless of the number of Players requested. Each Player will be compensated as set
forth above.

X.     Training Camp PaN ment

For Friendlies, Players who are invited into training camp but who are not on the roster for
the match or matches associated with such training camp or a portion of that camp shall be
compensated $1,500 for each match played during or at the conclusion of that training
camp in which that Player has participated, so long as Player participates in the entire
camp or the portion of the camp associated with a game, or, if the camp is more than seven
days, at least seven days of the camp (or if a Player participates in a series of camps but
not an entire camp, a total of seven days). If a training camp covers multiple games, the
days before the first game shall be deemed associated with the first game, and days of
training between games shall be deemed associated with the game that follows those days
of training. For example, if a camp is held January 1St through 25th, with games played
January 11th, 15th, 18th, and 25th, January 1St through 10th or 11th shall be deemed training
camp associated with the January 11to game, January 12th through January 14th or 15th is
training camp associated with the game on the 15th, January 16 through 17th or 18th is
training camp associated with the game on the 18th, and January 19th through 24th or 25th is
training camp associated with the January 25th game.

XI.    Per Diem Payments

As set forth in Section 3 of the Uniform Player Agreement, Players shall receive per diem
payments for each day they are required by the Federation to be in the venue for practice,
matches, or any other purpose. These per diem payments shall be as follows:

       The Per Diem payments shall be in the following amounts:
              $50 per day for domestic venues
              $60 per day for international venues

                                2015 — 2018 COMPENSATION

XII.   Percentage Increase for 2015-2018

All dollar amounts set as compensation levels for 2011 through 2014 of this Agreement
and the 2014 World Cup, including, guaranteed payment, attendance bonuses, per diem


                                                 7
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 12 of 15 Page ID
                                  #:806


payments, sponsor appearance fees, and all other dollar amounts set forth in Sections I-XI
of this Exhibit A, shall be increased to 125% of the figures provided in those Sections
above to be the compensation levels for 2015 through 2018 of this Agreement and the
2018 World Cup. The Guaranteed Payment for 2015-2018 shall be paid to the Players
Association on or before the first business day of 2015 as a Guaranteed Payment.

XIII. Except when an earlier date is provided above, all amounts due retroactively to
increase compensation of Players or the Players Association Bank Account for the period
from January 1, 2011 to the date of execution of this Agreement, as set forth in Sections I-
XI of this Exhibit A and the Chart in Section XVI, below, shall be paid within 30 days of
the ratification of the Collective Bargaining Agreement by the Players Association and
approval by the Federation's Board of Directors. Due to the number of players affected,
the small amounts per player, and the administrative burden involved, in lieu of calculating
the retroactive per diem payments as set forth in Section XI of this Exhibit A, Federation
shall pay ten thousand dollars ($10,000.00) to the Players Association Bank Account.

XIV. If substantive changes are made to World Cup qualifying for the 2014 or 2018
World Cups, so the assumptions about there being only two rounds for the United States
Team, with six (6) games in Round 1 and ten (10) games in Round II, are incorrect, the
Players Association and Federation shall negotiate in good faith compensation for World
Cup Qualifiers under the changed scenario and amend this Agreement accordingly. In
such event, the Players Association's and Federation's objective will be to adopt a
compensation schedule for World Cup Qualifying that will pay Players at substantially the
same level as would have resulted under the assumptions that were the basis for this
Agreement. If the Players Association and Federation are unable to reach agreement on a
substitute compensation schedule for those games, the matter shall be submitted to the
Impartial Arbitrator for resolution.

XV. If the Team plays in any tournaments for which compensation is not provided in
this Agreement, the Players Association and Federation shall negotiate in good faith to
agree upon player compensation for the additional tournament(s) and its matches. In such
event, the Players Association's and Federation's objective will be to adopt a
compensation schedule for the additional tournament(s) and its matches that will pay
Players at a level consistent with the compensation schedules for other games and
tournaments of varying stature and importance, based on the stature and importance of the
additional tournament(s). If the Players Association and Federation are unable to reach
agreement on a compensation schedule for the additional tournament(s) and its matches,
the matter shall be submitted to the Impartial Arbitrator for resolution.

XVI. To avoid confusion, and facilitate understanding, the Chart below sets out the
compensation amounts for 2011-2018, but to the extent there is a disagreement between
the Chart and the provisions above, the provisions above shall govern.




                                                8
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 13 of 15 Page ID
                                  #:807


  ISSUE                              2011-2014                            2015-2018
  Friendlies              $4,000 Loss                       $5,000 Loss
                          $5,000 Tie                        $6,250 Tie
  Teams Not in FIFA       $7,500 Win                        $9,375 Win
  Top 25 (Not Mexico)
  Friendlies              $4,000 Loss                       $5,000 Loss
                          $5,000 Tie                        $6,250 Tie
  FIFA Ranking 11-25      $10,000 Win                       $12,500 Win
  (Not Mexico)
  Friendlies              $4,000 Loss                       $5,000 Loss
                          $6,500 Tie                        $8,125 Tie
  FIFA Ranking 1-10 or    $14,100 Win                       $17,625 Win
  Mexico
  World Cup               ROUND 1 (6 Games)                 ROUND 1 (6 Games)
  Qualifiers              (All Opponents)                   (All Opponents)

                          $4,000 Loss                       $5,000 Loss
                          $6,000 Tie                        $7,500 Tie
                          $12,500 Win                       $15,625 Win

                          ROUND 2 (10 Games)                ROUND 2 (10 Games)
                          (All Opponents)                   (All Opponents)

                          $4,000 Loss                       $5,000 Loss
                          $8,000 Tie                        $10,000 Tie
                          $14,500 Win                       $18,125 Win
  Guaranteed Payment      $425,000                          $531,250 (1st Business Day of
                                                            2015)
  Attendance              $1.20 per paid attendance at home $1.50 per paid attendance at home
  Bonus                   games controlled by USSF (home games controlled by USSF (home
                          friendlies and home World Cup     friendlies and home World Cup
                          Qualifiers)                       Qualifiers)
  World Cup               $2,000,000                        $2,500,000
  Qualification
  World Cup Roster        $55,000                           $68,750
  Bonus - Each Player
  Points Bonus            $175,000                          $218,750
  First Round World Cup
  Games
  World Cup Per Game      $5,500                            $6,875
  Payment
  Bonus-Advancing to      $3,600,000                        $4,500,000
  Second Round of
  World Cup



                                            9
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 14 of 15 Page ID
                                  #:808


  ISSUE                                2011-2014                    2015-2018
  World Cup               $4,000,000                  $5,000,000
  Quarterfinal Bonus
  World Cup Semi-Final    $4,500,000                  $5,625,000
  Bonus
  Third Place in World    $1,000,000                  $1,250,000
  Cup Bonus
  Second Place in World   $5,000,000                  $6,250,000
  Cup Bonus
  First Place in World    $7,500,000                  $9,375,000
  Cup Bonus
  Commercial              $3,000 per appearance; 10   $3,750 per appearance; 10
  Appearances             appearances per year        appearances per year
  Per Diem                $50 Domestic                $62.50 Domestic
                          $60 International           $75 International
  Player In Training      $1,500                      $1,875
  Camp, Not On Game
  Roster -Friendlies
  Player In Training      $2,000                      $2,500
  Camp, Not On Game
  Roster-World Cup
  Qualifiers
  Gold Cup Bonuses
  Gold Cup 1st Place      $9,000                      $11,250
  Bonus
  Gold Cup 2" Place       $4,000                      $5,000
  Gold Cup Games
  Gold Cup                $4,000 Loss                 $5,000 Loss
                          $5,250 Tie                  $6,563 Tie
  Teams Not in FIFA       $7,500 Win                  $9,375 Win
  Top 25 (Not Mexico)
  Gold Cup                $4,000 Loss                 $5,000 Loss
                          $5,250 Tie                  $6,563 Tie
  FIFA Ranking 11-25      $11,300 Win                 $14,125 Win
  (Not Mexico)
  Gold Cup                $4,000 Loss                 $5,000 Loss
                          $5,250 Tie                  $6,563 Tie
  FIFA Ranking            $11,300 Win                 $14,125 Win
  1-10 or Mexico
  Copa America
  1st Place               $20,000                     $25,000
  2' Place                $12,000                     $15,000
  3rd Place               $9,000                      $11,250
  4th Place               $5,500                      $6,875
  2nd Round Bonus         $10,000                     $12,500


                                            10
Case 2:19-cv-01717-RGK-AGR Document 67-1 Filed 09/30/19 Page 15 of 15 Page ID
                                  #:809


  ISSUE                            2011-2014                2015-2018
  Confederations Cup
  Bonuses
  1st Place              $35,000                  $43,750
  2n Place               $20,000                  $25,000
  Semi-Finals            $15,000                  $18,750
  Copa America &
  Confed Cup Games
  Copa America &         Copa America             Copa America
  Confederations Cup     $4,000 Loss              $5,000 Loss
                         $5,250 Tie               $6,563 Tie
                         $11,300 Win              $14,125 Win
  Teams Not in FIFA
  Top 25                 Confederations Cup       Confederations Cup
                         $4,000 Loss              $5,000 Loss
                         $5,500 Tie               $6,875 Tie
                         $12,300 Win              $15,375 Win
  Copa America &         Copa America             Copa America
  Confederations Cup     $4,000 Loss              $5,000 Loss
                         $5,250 Tie               $6,563 Tie
   FIFA Ranking 11-25    $11,300 Win              $14,125 Win
  (Not Mexico)
                         Confederations Cup       Confederations Cup
                         $4,000 Loss              $5,000 Loss
                         $5,500 Tie               $6,875 Tie
                         $12,300 Win              $15,375 Win
  Copa America &         Copa America             Copa America
  Confederations Cup     $4,000 Loss              $5,000 Loss
                         $5,250 Tie               $6,563 Tie
  FIFA Ranking 1-10 or   $11,300 Win              $14,125 Win
  Mexico
                         Confederations Cup       Confederations Cup
                         $4,000 Loss              $5,000 Loss
                         $5,500 Tie               $6,875 Tie
                         $12,300 Win              $15,375 Win




                                         11
